Citation Nr: 1441453	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right ear disorder, to include externa otitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of thyroid removal.

5.  Entitlement to service connection for left knee strain.

6.  Entitlement to service connection for prostate cancer and residuals of prostate removal.

7.  Entitlement to service connection for panic attacks with depression.

8.  Entitlement to service connection for scars of the groin.

9.  Entitlement to service connection for scars of the neck.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for gastroesophageal reflex disease (GERD) with hiatal hernia.

12.  Entitlement to service connection for hydrocele and left inguinal hernia sac removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The appellant had unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard and Army Reserve between 1978 and 1999.  He had no active duty military service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the February 2014 Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is required to obtain verification of all duty periods.  The appellant has testified that he served on numerous periods of ACDUTRA during his service in the Army National Guard and Army Reserve and that the claimed disabilities were either diagnosed during these periods of ACDUTRA or are related to injuries that occurred during the periods of ACDUTRA.  The dates of all of the appellant's periods of ACDUTRA and INACDUTRA have not yet been verified.  Such verification is directly relevant to a determination as to whether the claimed disabilities were incurred during a period of qualifying service/duty.  

It is also unclear whether the appellant's complete service treatment records have been obtained, as the service treatment records currently associated with the claims file do not contain records from the earlier periods of the appellant's service.  Hence, the AOJ should request from all appropriate sources any outstanding Army Reserve and National Guard service treatment records and personnel records.

The appellant also asserts that he was exposed to ionizing radiation in service, and that this exposure led to the removal of his thyroid and his prostate cancer.  As thyroid and prostate cancers are radiogenic diseases pursuant to 38 C.F.R. § 3.311(b), the AOJ must seek to determine the likelihood that the appellant actually experienced such exposure and to what degree.  The AOJ should contact the appropriate sources, to include the Defense Threat Reduction Agency if necessary, to determine whether the appellant participated in a radiation-risk activity in service.  If such participation is verified, the AOJ should follow the procedures outlined in 38 C.F.R. § 3.311 for developing a claim related to exposure to ionizing radiation.

The AOJ should also inquire, from the appropriate sources, whether the appellant is likely to have been exposed to the insecticide DDT during his service.  All findings regarding exposure to radiation, DDT, or any other harmful substance in service should be set forth in a VA formal finding.

In September 2009, the appellant was afforded a VA examination with an examiner who diagnosed the appellant with hypertension, GERD with hiatal hernia, and right ear external otitis.  The examiner noted that these disorders were treated while the appellant was on active duty and noted several supposed periods of active duty service.  As the appellant did not have any periods of active duty, the examiner based his opinion on erroneous information; furthermore, he failed to use the appropriate standard for service connection, which requires that a disease or injury be incurred or aggravated in the line of duty during periods of ACDUTRA and INACDUTRA.  This examiner also did not discuss the appellant's disorders of left knee strain, hydrocele, or left inguinal hernia sac removal.  The Board therefore finds than an additional VA examination and opinion is necessary prior to further adjudication.

The appellant has also asserted that he has an anxiety disorder, panic attacks, or depressive disorder that was caused by working inside tanks during his periods of ACDUTRA.  As the appellant has alleged a current psychiatric disorder which was directly caused by stress from his ACDUTRA service, he should be afforded a VA psychiatric examination by a qualified psychiatrist or psychologist.

At the appellant's February 2014 Board hearing, he indicated that he has received private medical treatment for hearing loss and prostate cancer at a San Antonio medical center and for vertigo and hearing loss at a community hospital in Alabama.  The appellant also indicated that he had received medical treatment at a VA hospital near Fort Bliss, which is likely the El Paso VA Health Care System in El Paso, Texas.  While on remand, additional relevant private and VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate sources complete Army Reserve and National Guard personnel records and any outstanding service treatment records for the appellant.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate facility of the United States Army Reserve, and if otherwise unsuccessful, the Defense Finance and Accounting Service and request that they verify each and every period of the claimant's duty.  This includes classifying whether the service was performed in an active duty, ACDUTRA, and/or INACDUTRA capacity.  A Chronological Statement of Retirement Points is NOT acceptable.  Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service (i.e., for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  If the AOJ cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

3.  Contact the appropriate sources, to include the Defense Threat Reduction Agency, if necessary, to determine whether the appellant participated in a radiation-risk activity during training.  If such participation is verified, follow the procedures outlined in 38 C.F.R. § 3.311 for developing a claim related to exposure to ionizing radiation.

The AOJ should also contact the appropriate sources to determine whether the appellant is likely to have been exposed to the insecticide DDT during his training.  

All findings regarding exposure to harmful substances in service should be set forth in a VA formal finding.

4.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and prostate cancer at the San Antonio medical center and for vertigo and hearing loss at the community hospital in Alabama.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

5.  Obtain any relevant, outstanding VA medical records, including any pertinent records from the El Paso VA Health Care System.

6.  After all additional records are obtained and associated with the claims file, the appellant should be scheduled for a VA examination to address the current nature and etiology of his claimed GERD, hypertension, hydrocele, inguinal hernia, left knee, and right ear disorders.  The entire claims file must be provided to the examiner, and the examination report should reflect consideration of the appellant's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must address the following questions:

(a) What are the appellant's current diagnoses pertaining to the gastrointestinal tract?  For every diagnosis found, to include GERD, the examiner must carefully review the service treatment records and state whether it is as likely as not (i.e., a 50 percent or more probability) that the disorder first had its onset during one of the appellant's verified periods of ACDUTRA or is a result of any incident or injury which occurred during a period of ACDUTRA or INACDUTRA.  Please address the appellant's assertion that he developed GERD as a result of being given Motrin by a doctor while serving on ACDUTRA.

(b) Is it as likely as not that the appellant's hypertension had its onset during one of his verified periods of ACDUTRA or is a result of any incident or injury which occurred during a period of ACDUTRA or INACDUTRA?  Is it as likely as not hypertension was caused or aggravated by the appellant's thyroid disorder?

(c) What is the appellant's current diagnosis pertaining to the right ear?  For every diagnosis found, to include external otitis, the examiner must carefully review the service treatment records and state whether it is as likely as not that the disorder first had its onset during one of the appellant's verified periods of ACDUTRA or is a result of any incident or injury which occurred during a period of ACDUTRA or INACDUTRA.  Please address whether the right ear symptoms reported by the appellant in the service treatment records dated in March 1992 are as likely as not related to his current diagnoses of the right ear.

(d) Does the appellant have a current diagnosis pertaining to the left knee?  For every current diagnosis found, the examiner must state whether it is as likely as not that the disorder first had its onset during one of the appellant's verified periods of ACDUTRA or is a result of any incident or injury which occurred during a period of ACDUTRA or INACDUTRA.  Please address the appellant's credible lay statements that he repeatedly injured his left knee falling out of tanks during ACDUTRA in 1983 or 1984.

(e) Does the appellant have a current diagnosis of inguinal hernia, residuals of inguinal hernia sac removal, or residuals of hydrocele?  For every current diagnosis found, the examiner must state whether it is as likely as not that the disorder first had its onset during one of the appellant's verified periods of ACDUTRA or is a result of any incident or injury which occurred during a period of ACDUTRA or INACDUTRA.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for all comments and opinions expressed.  If the examiner cannot offer an opinion without resorting to speculation, he or she must so state, and explain why speculation is required to reach the opinion offered.

7.  Schedule the appellant for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The psychiatric examiner should offer an opinion as to the appellant's current psychiatric disorders.  The examiner is asked to specifically discuss the appellant's assertion that he has an anxiety disorder, panic attacks, or depressive disorder, including symptoms of claustrophobia, that was caused by working inside tanks during his periods of ACDUTRA.

For every psychiatric diagnosis found, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disability had its clinical onset or otherwise is due to an event or incident which occurred during ACDUTRA.  In rendering this opinion, if the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

A complete rationale for all opinions provided must be given.  If the examiner is unable to address any inquiry sought above, then he or she must fully explain why.

8.  The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

9.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiners documented their consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



